      Case 2:20-cv-00354-TLN-DB Document 42 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOHN FRATUS,                                        No. 2:20-cv-0354 TLN DB P
11                        Plaintiff,
12            v.                                          ORDER
13    DAYSON, et al.,
14                        Defendants.
15
             Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42
16
     U.S.C. § 1983. Plaintiff alleges that he suffered side effects and was denied timely medical
17
     treatment after he received psychiatric medication.
18
             By an order filed May 18, 2021, this court ordered plaintiff to complete and return to the
19
     court, within sixty days, the USM-285 forms and copies of his complaint which are required to
20
     effect service on the defendants. (ECF No. 29.) On August 19, 2021, plaintiff submitted the
21
     USM-285 form and summons, and copies of the operative complaint for defendants Dayson,
22
     Houston, and Vallar, but failed to provide the extra copy of the operative complaint and submitted
23
     no service documents for defendants Siegel or Rodgers. (ECF No. 40.)
24
             Accordingly, IT IS HEREBY ORDERED that:
25
             1. The Clerk of the Court is directed to send a copy of the complaint submitted by
26
     plaintiff on October 26, 2020, a summons, and two USM-285 forms; and
27
     /////
28
                                                         1
      Case 2:20-cv-00354-TLN-DB Document 42 Filed 08/26/21 Page 2 of 2


 1             2. Within thirty days, plaintiff shall submit to the court completed service documents
 2   required to effect service on defendants Siegel or Rodgers. Failure to return the copies within the
 3   specified time period will result in a recommendation that these defendants be dismissed from
 4   this action.
 5   Dated: August 25, 2021
 6

 7

 8

 9

10

11

12

13   DB:12
     DB/DB Prisoner Inbox/Civil Rights/R/frat0354.8f
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
